Exhibit 10.13

AGERE SYSTEMS INC. 2001 LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 Name  HR ID No.  Grant Date        

 [insert name] 

 [insert HR ID No.] 

 [insert grant date] 

Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan. 


You have been granted, as of the Grant Date set forth above, [insert number of
RSUs] restricted stock units ("Restricted Stock Units"). Upon vesting, each
Restricted Stock Unit will be converted into one share of common stock, par
value $.01 per share, of the Company (each, a "Share").

1. Vesting of Award. The Restricted Stock Units covered by this award will vest
on [insert vesting date] if:

     A.     the company's Net Income (as defined in the Plan) for fiscal [insert
fiscal year] or fiscal [insert fiscal year] is at least $[insert Net Income
target], and   B. the company's EPS fiscal [insert fiscal year is at least
$[insert EPS target] per share.

"EPS" means the company's Net Income for the applicable period divided by the
weighted average number of shares of common stock outstanding during the period,
ignoring any repurchases of common stock by the company after [insert applicable
date].

“Net Income” means the non-GAAP net income of Agere Systems Inc (“Agere”),
computed on a basis that is consistent with the method used to compute Agere’s
non-GAAP net income for purposes of the earnings press release issued by Agere
on [insert applicable date], as determined by the Committee.

2. Termination of Employment. Upon termination of your employment for any reason
other than death or Disability (as defined below), including without limitation,
retirement and termination as a result of your employer ceasing to be either
Agere or a Subsidiary, any Restricted Stock Units that are not vested shall be
forfeited. Transfer to or from Agere and any Subsidiary shall not be considered
a termination of employment for purposes of this Agreement. Nor shall it be
considered a termination of employment for purposes of this Agreement if you are
placed on a military leave or other approved leave of absence, unless the
Committee shall otherwise determine.

     A.     Death. If you die before the Vesting Date for any Restricted Stock
Units, those Restricted Stock Units will become immediately vested and
nonforfeitable, and the award will be paid as specified in Section 3.   B.
Disability. Upon termination of your employment prior to the Vesting Date for
any Restricted Stock Units as a result of your Disability, those Restricted
Stock Units will become immediately vested and nonforfeitable, and the award
will be paid as specified in Section 3. “Disability” means termination of
employment under circumstances which entitle you to one of the following:   (i)
    Disability Pension under Agere’s Management Pension Plan; (ii) Disability
Benefit under the Long Term Disability Plan for Management Employees of Agere;
(iii) Similar disability benefits under any plan of Agere that is a successor to
or offered in substitution for one or more of the foregoing plans; or (iv)
Disability benefits of a type similar to those described in (i) through (iii)
under any plan of a Subsidiary that adopts reasonable standards and criteria for
benefit entitlement.


--------------------------------------------------------------------------------

3. Payment of Shares. Subject to Section 6, as soon as practicable after the
Vesting Date, the Company will deliver to you or to your legal representative
the Shares into which those Restricted Stock Units are converted. You have no
rights as a stockholder of Agere with respect to any Restricted Stock Unit that
has not vested and been converted to a Share. The Company expects that it will
typically make this delivery by depositing Shares in your account with the Plan
recordkeeper.

4. Transferability. You may not transfer, pledge, assign, sell or otherwise
alienate your Restricted Stock Units.

5. No Right of Employment. Neither the Plan nor this Restricted Stock Unit Award
shall be construed as giving you the right to be retained in the employ of Agere
or any Subsidiary.

6. Taxes. Agere shall deduct or cause to be deducted from, or collect or cause
to be collected with respect to, any distribution hereunder, any federal, state,
or local taxes required by law to be withheld or paid with respect to such
distribution, and you or your legal representative or beneficiaries shall be
required to pay any such amounts. Agere shall have the right to take such action
as may be necessary, in Agere's opinion, to satisfy such obligations. Typically,
Agere expects that upon the vesting of any Restricted Stock Units, it will
withhold Shares having a value approximately equal to the taxes required to be
withheld. Thus, upon the vesting of any Restricted Stock Units, you should
expect to receive a smaller number of Shares.

7. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to principles of conflicts of law.



Please indicate your acceptance of terms 1-7, and acknowledge that you have
received a copy of the Plan, as currently in effect, by signing at the place
provided and returning the original of this Agreement.     ACCEPTED AND AGREED:
  AGERE SYSTEMS INC. SIGNATURE Social Security No. BY                 [Name]    
[Title]


--------------------------------------------------------------------------------